Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 10/08/2020. Applicant’s argument, filed on 10/08/2020 has been entered and carefully considered. Claims 1-20 are pending.

The 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, rejection is withdrawn based on the arguments/claim amendments submitted on 04/10/2020.

The application filed on 12/14/2018, claiming priority to PCT/FR2017/051589 filed 06/16/2017. Application claims foreign priority for application FRANCE 1655669 dated 06/17/2016. Certified copy was submitted on 12/14/2018. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2020 has been entered. 

	
Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 1-6 and 13-20 refer to "Image capture method using a virtual sensor” and Claims 7-12 refer to "Image capture method using a virtual sensor”. Claims 7-12 are similarly rejected in light of rejection of claims 1-6 and 13-20, any obvious combination of the rejection of claims 1-6 and 13-20, or the differences are obvious to the ordinary skill in the art.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bervoets et al. (US 20150264258 A1), hereinafter Bervoets, in view of Anderson (US 20090262193 A1), further in view of Lestage et al., (US 20100235857 A1), hereinafter Lestage, Alexander (DE 102014010756 A1). Machine level translation of Alexander is used for the rejection.
		
	Regarding claim 1, Bervoets discloses an image capture method for tracking a sportsperson or sports equipment moving at high speed over a predetermined course of a scene (Abstract), implemented in an image capture system equipped with a plurality of acquisition devices for wide-field images each arranged at a different fixed position along the predetermined course (Fig. 2, [0051]) so that images (Fig. 2, 4), the method comprising: capturing, in real time, images representative of a zone of space, by each acquisition device of said plurality of acquisition devices ([0053]); selecting, for each instant of a plurality of successive instants, a given acquisition device of said acquisition devices and a portion of the image captured by the given acquisition device at said instant ([0008]); and reconstructing, from the selected image portions, a video sequence similar to that which would have been captured by ([0051], [0057]-[0058], reconstruct image from multiple cameras, [0075]-[0078], [0083], openCV, combine multiple areas for single object). 
	Bervoets discloses all the elements of claim 1 but Bervoits does not appear to explicitly disclose in the cited section moving over the predetermined course; space equivalent to the predetermined course; a mobile acquisition device moving alongside said sportsperson or sports equipment.
	However, Anderson from the same or similar endeavor teaches moving over the predetermined course; space substantially equivalent to the predetermined course; a mobile acquisition device moving alongside said sportsperson or sports equipment (Fig. 1, Fig. 7, [0003], [0011], [0090], mobile cameras, which could move with the sportsperson or sports equipment, Curry, US 20100026809 A1, [0088]-[0091], Schmidt et al., US 10,220,303 B1, Column 22, line 1-28, virtual camera with player movement, Peterson, US 6,435,421 B1, Column 1, Walton et al., US 6,264,330, published on 07/24/2001, Fig. 1, column 4, line 12-29, also, https://www.youtube.com/watch?v=WNtNBNoVFHI, these concepts, obvious to the ordinary skill in the art).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bervoets to incorporate the teachings of Anderson to improve the compositional quality for broadcast (Anderson, Abstract). Similar reasoning of modification can be applied/extended to the other related claims.
	Bervoets in view of Anderson discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section different viewpoints; a 
	However, Lestage from the same or similar endeavor teaches different viewpoints; a  (Fig. 1, Fig. 5, [0011], multi-viewpoint, [0041], it is obvious to the ordinary skill in the art to display imaging viewpoints, e.g., Hollander et al., US 20160205341 A1, Fig. 5B, [0058], Devleeschouwer et al., US 20120057852 A1, [0008], Gloudemans et al., US 20090128563 A1, Abstract, Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bervoets in view of Anderson to incorporate the teachings of Lestage to solve synchronization issues for multiple streams (Lestage, [0008]). Similar reasoning of modification can be applied/extended to the other related claims.
	Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a video sequence of a moving image of the moving sportsperson or sports equipment that would have been captured by an acquisition device.
	However, Alexander from the same or similar endeavor teaches a video sequence of a moving image of the moving sportsperson or sports equipment that would have been captured by an acquisition device ([0031]-[0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bervoets in view of Anderson further in view of Lestage further in view of Alexander to incorporate the teachings of Alexander to provide a simple method for creating a high-quality film (Alexander, [0004]). Similar reasoning of modification can be applied/extended to the other related claims.

	Regarding claim 2, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 1, further comprising: processing the selected image portions in order to avoid image jumping between two successive instants of the video sequence, by smooting a transition between said two successive instants of the video sequence (Bervoets, [0083], smoother areas of detected motion, [0086], [0092]-[0093], Anderson, [0089], Lestage, [0031]-[0032], this is obvious to the ordinary skill in the art, e.g., Pacor et al., US 20140150042 A1, [0121], Williams US 20130141525 A1, [0068]).  

Regarding claim 3, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 1, further comprising: correcting an optical distortion of the images captured by the acquisition devices (Bervoets, [0057]-[0058], [0083], smoother areas of detected motion, [0086], [0092]-[0093], Anderson, [0089], Lestage, [0031]-[0032], this is obvious to the ordinary skill in the art).  

	Regarding claim 4, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 1, wherein a relative speed of the sportsperson or sports equipment and the virtual sensor varies during the reconstructed video sequence (Bervoets, [0059]-[0070], Anderson, [0067]-[0089], Fig. 1, Lestage, [0031]-[0032], this is obvious to the ordinary skill in the art).  

	Regarding claim 5, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 1, further comprising: storing said captured images in the system for a predetermined duration in order to allow subsequent execution of new steps of selection and reconstruction, from the stored images (Bervoets, [0072], [0080], Lestage, [0032], this is obvious to the ordinary skill in the art).  

	Regarding claim 6, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 1, further comprising: preliminary setting up of the image capture system including sub-steps of: installing the plurality of acquisition devices along the predetermined course, in such a way that each one of said acquisition devices films a zone of space substantially equivalent to the predetermined course, and in such a way that the images captured at the given instant by the two different ones of said acquisition devices represent different viewpoints of the sportsperson or sports equipment moving over the predetermined course; and parameterizing an image processing device to which each acquisition device of the plurality of said acquisition devices is connected, with data of relative positions of the acquisition devices of the plurality (Bervoets, Fig. 2, 4, [0051]-[0053], [0075], Anderson, Fig. 1, 7, [0011], Lestage, Fig. 1, [0011], this is obvious to the ordinary skill in the art).

	Regarding claim 13, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 2, further comprising: correcting an optical distortion of the images captured by the acquisition devices (Bervoets, [0057]-[0058], [0083], smoother areas of detected motion, [0086], [0092]-[0093], Anderson, [0089], Lestage, [0031]-[0032], this is obvious to the ordinary skill in the art).  

	Regarding claim 14, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 2, wherein a relative speed of the sportsperson or sports equipment and the virtual sensor varies during the reconstructed video sequence (Bervoets, [0059]-[0070], Anderson, [0067]-[0089], Fig. 1, Lestage, [0031]-[0032], this is obvious to the ordinary skill in the art).  

	Regarding claim 15, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 3, wherein a relative speed of the sportsperson or sports equipment and the virtual sensor varies during the reconstructed video sequence (Bervoets, [0059]-[0070], Anderson, [0067]-[0089], Fig. 1, Lestage, [0031]-[0032], this is obvious to the ordinary skill in the art).  

	Regarding claim 16, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 2, further comprising: storing said captured images in the system, for a predetermined duration, in order to allow subsequent execution of new steps of selection and of reconstruction, from the stored images (Bervoets, [0072], [0080], Lestage, [0032], this is obvious to the ordinary skill in the art).  

Regarding claim 17, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 3, further comprising: storing said captured images in the system, for a predetermined duration, in order to allow subsequent execution of new steps of selection and of reconstruction, from the stored images (Bervoets, [0072], [0080], Lestage, [0032], this is obvious to the ordinary skill in the art).  

	Regarding claim 18, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 4, further comprising: storing said captured images in the system, for a predetermined duration, in order to allow subsequent execution of new steps of selection and of reconstruction, from the stored images (Bervoets, [0072], [0080], Lestage, [0032], this is obvious to the ordinary skill in the art).  

	Regarding claim 19, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 2, comprising preliminary setting up of the image capture system including sub-steps of: installing the plurality of acquisition devices along the predetermined course, in such a way that each one of said acquisition devices films a zone of space substantially equivalent to the predetermined course, and in such a way that the images captured at the given instant by the two different ones of said acquisition devices represent different viewpoints of the sportsperson or sports equipment moving over the predetermined course; and parameterizing an image processing device to which each acquisition device of the plurality of said acquisition devices is connected, with data of relative positions of the acquisition devices (Bervoets, Fig. 2, 4, [0051]-[0053], [0075], Anderson, Fig. 1, 7, [0011], Lestage, Fig. 1, [0011], this is obvious to the ordinary skill in the art).  

	Regarding claim 20, Bervoets in view of Anderson further in view of Lestage further in view of Alexander discloses the method according to claim 3, further comprising: preliminary setting up of the image capture system including sub-steps of: installing the plurality of acquisition devices along the predetermined course, in such a way that each one of said acquisition devices films a zone of space (Bervoets, Fig. 2, 4, [0051]-[0053], [0075], Anderson, Fig. 1, 7, [0011], Lestage, Fig. 1, [0011], this is obvious to the ordinary skill in the art).

Regarding claim 7-12, See Examiner’s Note.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Mohammad J Rahman/Primary Examiner, Art Unit 2487